              Case 13-12945-MFW   Doc 1199-3   Filed 01/31/20   Page 1 of 4




                                    ExxIBiT s

                                  Proposed Order




ROCS DE226943.2 31267/001
               Case 13-12945-MFW               Doc 1199-3        Filed 01/31/20        Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                               ~    Chapter 7

GLOBAL AVIATION HOLDINGS,                                 Case No. 13-12945(MFW)
INC., et a1.1
                                                         (Jointly Administered)
                            Debtors.
                                                          Re: Docket No.




        ORDER GRANTING APPLICATION OF ALFRED T. GIULIANO,
 CHAPTER 7 TRUSTEE,FOR AN ORDER (I)PURSUANT TO BANKRUPTCY CODE
     SECTIONS 327(A) AND 328(A), BANKRUPTCY RULES 2014(A) AND 2016,
     AND LOCAL RULE 2014-1 FOR AUTHORITY TO EMPLOY AND RETAIN
 ORION RECOVERY SERVICES,INC. AS COLLECTION AGENT,NUNC PRO TUNC
  TO DECEMBER 27,2019; AND (II) GRANTING WAIVER OF LOCAL RULE 2016-2

                  Upon consideration of the application (the "Application")2 of Alfred T. Giuliano,

the chapter 7 trustee (the "Trustee") for(a) authority to employ and retain Orion Recovery

Services, Inc.("Orion") as collection agent to pursue recovery of remnant assets on behalf ofthe

Debtors' estates, effective nunc pro tunc to December 27, 2019, pursuant to sections 327 and 328

of Title 11 of the United States Code (as amended, the "Bankruptcy Code"), Rule 2014 of the

Federal Rules of Bankruptcy Procedure (the `Bankruptcy Rules"), and Rule 2014-1 of the Local

Rules for the United States Bankruptcy Court for the District of Delaware (the "Local Rules"),

and(b)a waiver of Local Rule 2016-2 with regard to time keeping requirements; the Court

having reviewed the Application, and the Declaration of Michael G. Griffith (the "Declaration");

the Court finding that:(a)the Court has jurisdiction over this matter pursuant to 28 U.S.C.

1 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Global Aviation Holdings, Inc.(2196); Global Shared Services, Inc.(1692); New ATA Acquisition Inc.(1985);
New ATA Investment Inc.(2109); North American Airlines, Inc.(8792); World Air Holdings, Inc.(1036); and
World Airways, Inc.(8276). The Debtors' former corporate address was 101 World Drive, Peachtree City, Georgia
30269.
2 Capitalized terms.not defined .herein.shall.haue..the meanings.ascribed..to them_in.xhe. Application_

DOCS DE226943.2 31267/001
              Case 13-12945-MFW              Doc 1199-3      Filed 01/31/20     Page 3 of 4




 §§ 157 and 1334 and Amended Standing Order ofReferencefrom the United States District

 Courtfor the District ofDelaware, dated February 29, 2012;(b) notice of the Application and

 the hearing was sufficient under the circumstances;(c)the Court having determined that Orion is

 a "disinterested person" pursuant to § 101(14) of the Bankruptcy Code; and (d)the Court having

 determined that the legal and factual bases set forth in the Application and the Declaration

 establish just cause for the relief granted herein; and it appearing to the Court that the said

 Application should be approved, it is HEREBY ORDERED THAT:

                 1.         The Application is GRANTED as set forth herein.

                 2.         The Trustee is hereby authorized to retain and employ Orion as collection

agent to pursue collection of remnant assets on behalf ofthe Debtors' estates, pursuant to

sections 327 and 328 of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local Rule

2014-1, nunc pNo tunc to December 27, 2019.

                            Orion is authorized to render professional services to the Trustee as

described in the Application and pursuant to the Agreement.

                 4.         Orion shall be compensated on a contingency fee basis as set forth in the

Application and pursuant to the Agreement, without further order of the Court but subject to the

terms of this Order.

                 5.         Orion shall not be required to maintain or submit to the Court records of

detailed time entries in connection with professional services rendered in these cases.

                 6.         The requirements of Local Rule 2016-2(d) are waived.

                 7.         Prior to payment to Orion, the Trustee shall file and serve a notice (the

"Fee Notice") indicating the amount of the recovery by Orion and the amount of the fee to be

DOCS DE226943.2 31267/001                         2
              Case 13-12945-MFW              Doc 1199-3      Filed 01/31/20      Page 4 of 4




received by Orion. The Fee Notice shall be served by first class mail on the Office ofthe United

States Trustee and any parties that have filed requests for notice pursuant to Bankruptcy Rule

2002(the "Notice Parties"). The Notice Parties shall have ten(10) days to file an objection to

the Fee Notice. If no objections are filed by such ten-day objection deadline, the Trustee may

pay Orion its fee.

                 8.         Notwithstanding any term in the Agreement to the contrary, the Court

retains jurisdiction with respect to all matters arising from or related to the implementation of

this Order.

                 9.         The limitation of liability section in Section 3 of the Agreement is deemed

to be of no force or effect with respect to the services to be provided pursuant to this Order.

                 10.        The Trustee and Orion are authorized and empowered to take all actions

necessary to implement the relief granted in this Order.

                 1 1.       The terms and conditions ofthis Order shall be immediately effective and

enforceable upon its entry.

                 12.        This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation ofthis Order.


Dated:                                  ,2020
                                                           The Honorable Mary F. Walrath
                                                           United States Bankruptcy Judge




DOCS DE226943.2 31267/001                         3
